MARY'S OPINION HEADING                                           






                     NO. 12-04-00212-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MARTIN MEDELEZ,                                        §     APPEAL FROM THE 349TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D. MEDICAL STAFF,
DR. ORETTE AUSTIN, 
DR. BETTY WILLIAMS, R.N.,                         §     HOUSTON COUNTY, TEXAS
NADYA POWERS AND 
MS. GLENDA ADAMS, M.D.,
APPELLEES 





MEMORANDUM OPINION
PER CURIAM
            This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on June 7, 2004.  Thereafter, on June 28, 2004, Appellant filed a notice of appeal which failed to
contain the information required by Rule 25.1 (e), i.e., a certificate of service showing service on all
parties to the trial court’s judgment.  
            On June 29, 2004, Appellant was notified pursuant to Texas Rule of Appellate Procedure 
37.1 that the notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further
notified that unless he filed an amended notice of appeal on or before July 29, 2004, the appeal
would be referred to the court for dismissal.  Tex. R. App. P. 42.3.   
            The deadline for Appellant to file his notice of appeal has expired, and Appellant has failed
to comply with our notice.  Because Appellant has failed to correct his defective notice of appeal
after notice, the appeal is dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered August 4, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






























(PUBLISH)